OPINION ON REHEARING
In his petition for rehearing, James M. Sterling contends our original opinion handed down March 20, 1989, is in error in stating that he appealed only the trial court's child support order covering dates from and after March 4, 1988. Sterling contends he also appealed the support order retroactive to October of 1987. Assuming Sterling did challenge the support order from October 1987 to March 4, 1988, which is not at all clear, his entire argument on that issue is contained in one paragraph which is lacking both cogency and citation to supporting authority. See, Indiana Rules of Procedure, Appellate Rule 8.8(A)(7). Further, we believe the reasoning in our original opinion applies equally to the retroactive support order. Therefore, we deny rehearing.
ROBERTSON and BUCHANAN, JJ., concur.